DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication to White (2014/0208542US) in view of the US Patent Application Publication to Giraud (2011/0268412US).
In terms of Claims 10 and 15, White teaches a door hinge mechanism for pivotally coupling a door to a chassis wherein the chassis has an open front face (Figures 1-4), the door pivotally attached to the chassis via a hinge mechanism (Figure 1: chassis OB, door OD, hinge H, and Figure 4), the hinge mechanism comprising: a 
White does not teach wherein the hinge mechanism is used on a telecommunication chassis and wherein the hinge further includes a latch post configured to engage with a latch recess for the chassis to releasably retain the door in the closed positioned.
Giraud teaches a telecommunication chassis (Figure 42:420) having a hinge attached to the door (424) and the telecommunication chassis is also coupled to the chassis via a latch post (the latch post is within the tubular hinge coupling region) configured to engage with the a latch recess of the chassis (See hinge on door 424 coupled to chassis body 420 wherein the hinge is has tubular area which is coupled to the tubular area of the chassis) to retain releasably retain the door in the close position(the door contains latch [0187] which is used to retain the door in a close position, the hinge also acts to keep the door close by being attached to both the door chassis via its coupling mechanism). It would have been obvious to one of ordinary skill in art at the time of the invention was made to modify the hinge of white to be applied to a telecommunication chassis of Giraud since the breakaway feature of White design 
As for claim 11, White / Giraud teaches the device of claim 10, wherein White teaches the third hinge arm (C) is rotatable with respect to the first hinge arm (R) about a first rotational axis (M1 to R; [0026]) and is rotatable with respect to the second hinge arm (H) about a second rotational axis (Figure 4: p1 [0025]]).
As for claims 12, White / Giraud teaches the device of claim 10, wherein White teaches the door hinge mechanism further includes a detent structure (HL/UE) to resist rotation between the third hinge arm (c) and the second hinge arm (H) about the second rotational axis ([0018] wherein HL and UE are used to limit the upward movement of C and Figure 4).
As for claim 13, White / Giraud teaches the device of claim 12, wherein White teaches the detent structure includes a detent protrusion (HL) located on one of the first and second hinge arm (H in the folded position when the door is close) and detent cavity (within the cavity of R as shown in Figure 7 wherein HL is located within R) location on the other first and second hinge arms (R).

As for claim 16, White / Giraud teaches the device of claim 16, wherein White teaches wherein the first hinge arm (R) is pivotally attached to third hinge arm (C) by a hinge post located on the first hinge arm that is received by an opening extending through the third hinge arm (M1 and M2 is the post and it fits within the opening on third hinge arm 'c').
As for claims 17-18, White / Giraud teaches the device of claims 7 and 16, wherein White teaches wherein the second hinge arm (H) is pivotally attached the third hinge arm (c) by a second hinge post (p1) located on the second hinge arm that is received by a recess define in the second hinge arm (Figure 4) wherein the second hinge arm further includes a slot opening to  which the third hinge arm is received (Figure 4: C is received in the slot located on R and H).
In terms of claims 19, White teaches a chassis system: wherein the chassis having an open front extending along a first plane (Figure 1); a hinge mechanism (R, H, C) attached to the chassis (Figure 1), the hinge mechanism being rotatable with respect to the chassis about a rotational axis (Figure 4: M1); a door pivotally attached to the hinge (H and OD), the door being rotatable with respect to the hinge mechanism about a second rotational axis (p1), the door being positionable between (Figure 1: OL and Figure 3a OL):

ii) a first opening position in which the door is disposed in a horizontal position, wherein the door is at least partially forward of the vertical plane (See Figure 1 door is located forward of OB).
White does not teach wherein the hinge mechanism is used on a telecommunication chassis.
Giraud teaches a telecommunication chassis (Figure 42:420) having a hinge attached to the door (424) and the telecommunication chassis is also coupled to the chassis via a latch post (the latch post is within the tubular hinge coupling region) configured to engage with the a latch recess of the chassis (See hinge on door 424 coupled to chassis body 420 wherein the hinge is has tubular area which is coupled to the tubular area of the chassis) to retain releasably retain the door in the close position(the door contains latch [0187] which is used to retain the door in a close position, the hinge also acts to keep the door close by being attached to both the door chassis via its coupling mechanism). It would have been obvious to one of ordinary skill in art at the time of the invention was made to modify the hinge of white to be applied to a telecommunication chassis of Giraud since the breakaway feature of White design 
As for claim 20, White / Giraud teaches the device of claim 19, wherein White teaches the door is further positionable to a second opening position in which the door (OD) is disposed in generally vertical position (Figure 1) and rotated from the closed position about the first rotation axis about 180 degrees (Figure 5b: wherein the latch is capable of swing to 180 degrees due to SL being able to release from L), wherein the door is disposed forward of the vertical plane extending through the first rotation axis (Figure 1).

Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim 1, the closest prior art belongs to White (2014/0208542US) / Giraud (2011/0268412US).

White / Giraud in combination do not teach “a third hinge arm having a first extension portion pivotally attached to the first hinge arm and having a second extension portion pivotally attached to the second hinge arm, the first extension portion meeting the second extension portion at an angle to form a dog-leg shaped hinge arm, wherein the third hinge arm is rotatable with respect to the first hinge arm through a rotational angle of at least 90 degrees” as recited in Claim 1.
Claims 2-9 depends on Claim 1.

Response to Arguments
Applicant’s arguments, see remarks pages 6-7, filed 12/28/2020, with respect to claim 1have been fully considered and are persuasive.  Claims 1-9 are now indicated as allowable.
Applicant's arguments filed 12/28/2020 with respect to claim 19 have been fully considered but they are not persuasive. In this instant, the applicant argued that the prior art does not disclose a door which is located behind a vertical plane extending through a first rotation axis when the door is in the close position. 
The examiner respectfully disagrees, as indicated in rejection above, the door (shown in Figures 1 and 4) is located behind a vertical plane extending through the first rotational axis (i.e., in the close position, the vertical plane define by the vertical side wall OB; the door has inner surface which protrudes inward into the open space wherein 

    PNG
    media_image1.png
    591
    670
    media_image1.png
    Greyscale

The rejection to claim 19 is therefore maintained. As for claim 10, the applicant’s did not make any argument regarding the rejection of claim 10, hence the rejection of claim 10 is also maintained.
This action is therefore made FINAL for the reason(s) outlined above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049.  The examiner can normally be reached on 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HOANG Q TRAN/           Examiner, Art Unit 2874                                                                                                                                                                                             

/UYEN CHAU N LE/           Supervisory Patent Examiner, Art Unit 2874